         Case 3:20-cv-02731-VC Document 94 Filed 05/05/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                 Case No. 20-cv-02731-VC
  al.,
               Plaintiffs,                        SHORT-FORM BAIL APPLICATION
                                                  (FINAL VERSION)
         v.

  DAVID JENNINGS, et al.,
               Defendants.


      Future bail applications should use the short-form bail application attached here.

      IT IS SO ORDERED.

Dated: May 5, 2020
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
           Case 3:20-cv-02731-VC Document 94 Filed 05/05/20 Page 2 of 3




                                   Short-Form Bail Application

1. Name:


2. Age:


3. Sex:


4. Primary language:


5. If there is a hearing, is an interpreter needed?


6. Detained in Mesa Verde Detention Facility ___ or Yuba County Jail ___


7. Dorm unit:


8. Date of bond hearing, if any:


9. Outcome of bond hearing, if any:


10. Length of time in detention:


11. Medical condition(s) that put detainee at risk:


12. Attorney name, phone, address and email:


13. Felony or misdemeanor convictions, including date and offense:


14. Pending criminal charges and outstanding warrants, including jurisdiction and offense:


15. Scheduled removal date:
          Case 3:20-cv-02731-VC Document 94 Filed 05/05/20 Page 3 of 3




16. Marital status and location of spouse, significant other, children, parents and siblings:


17. Proposed custodian, including address and phone number, and description of proposed
    release residence:


18. Applicant’s ties to the location of the proposed residence (such as length of time, family
    members, prior employment, etc.)


19. Employment history:


20. Other information relevant to bail determination:


21. Attached are (check all that are applicable, but this is not a substitute for answering the above
    questions):
        ___ Medical records
        ___ Rap sheet
        ___ I-213
        ___ Letter from proposed custodian
        ___ Bond hearing decision and/or transcript
